Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on February 1st, 2021, claims 1 and 8 have been amended, no claim has been cancelled and no new claim has been added.  Therefore, claims 1-11 are pending for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornick et al. (US 20190012451 A1) in view of Kerning et al. (US 20170148241 A1) and Vemury (US 20170032485 A1).
In regards to claim 1, Cornick teaches a system for monitoring a person who is moving through a facility or a building and carries with him a biometric travel document and also various electronic devices (Paragraph 58, 88).  Furthermore, the electronic computing device maybe a mobile telephone or a computing device (Paragraphs 34, 58).  Cornick further teaches an input device for inputting information of the biometric document and forwarding the information for further processing (Paragraph 59), furthermore, access barrier to predetermined areas of the facility or building in order to release or block those predetermined areas of the traveler in dependence on check of the traveler (Paragraph 48, 119).  
Kerning on the other hand teaches a system wherein, a facility may have the option of adding some or all or of its access control doors to be controlled by the Multi-Factor Access Control module running on the person's mobile electronic device, which may communicate via Wi-Fi or Cellular data networks through a back-end gateway to the access control system. The secure doors would be locked at all times, with the access control readers disabled so that they cannot read any user access cards/badges. When a user needs to enter through a locked door, he/she will be perform a series of steps. The user, who may be provided access to the application by being assigned a user I.D. and a password, may select that door (e.g., the "Security 1" door) on their mobile device from a list of available doors in the vicinity, which can be auto-populated in the screen based on the user's location. After selecting the door to be unlocked and entered, after which the user may toggle the "Activate Reader" button displayed therein. After toggling the "Activate Reader" button, one or more required authentication methods may be presented to the user, but is not limited to, use of a Fingerprint Scan, use of an Iris Scan, and/or entry of the appropriate Pin Number. The user will be appropriately instructed to slide his/her finger across the scanner portion of the screen for the Fingerprint scanner, and/or to place the phone in front of his/her eye to complete an Iris scan, and/or to enter his/her Pin number into the displayed keypad. Additionally, the app may use its GPS sensor and the unique signature from the software and hardware components of the device, (i.e., the MAC Address for a hardware signature or digital certificate for software signature), to confirm that the particular user's mobile device is located within a threshold distance away from the card reader of the door for which entry is requested. After confirming the user's identity and authorization to pass through the requested door, the system may send a command, to the access control system (ACS) to enable the door's card reader. The mobile device may tracking via GPS & Wi-Fi, of both people and assets. Phones or mobile devices emit signals while looking for GPS or for Wi-Fi connection, even if not connecting to specific Wi-Fi. The drone can identify the particular individual by the specific signal given off by their phone, and may track them by tracking the signal. Once a suspect, asset, or other person of interest has been identified and they run into a crowd, a building, a tunnel, tree cover, etc., where it may be difficult to track them visually, the drone can still track and identify that person by the signal given off by their mobile device. (Paragraphs 193, 195).  Kerning goes on to teach the scanning of the user device at different locations within a venue and compare the scanned data (tracking the weighted sum of individual entries of the feature venue space of after each scanning the user device) of feature space when with previously scanned data in order to accurately track the probability of the movement and location of the user via their device/smartphone (Paragraphs 197, 203); hence, one may take the  weighted sum of the individual entries of the feature space and then the process the electronic devices carried by the traveler are newly detected by the transceivers/scanners to compare the newly recorded data with the previous entries in the feature space and if the newly recorded data have a better probability  with which the traveler is to be identified to replace the corresponding previous data in the feature space by the new recorded data.

Furthermore, Cornick modified fails to teach the comparison of newly recorded data recorded in the database with the previous entries in the feature space and, if the newly recorded data have a better probability with which the traveler is to be identified, to replace the corresponding previous data in the feature space by the newly recorded data.  Vemury on the other hand teaches a digital identifier associated with a user’s travel documents and biometric identity through an electronics device’s unique identifier (Paragraph 60).  As the user navigates through an airport area with several security checkpoints or gateways, the user’s device/smartphone may be scanned for it unique identifier to which several information regards the user’s identity and travel documents may be retrieved and compared against previously stored data associated with user within remote database (Paragraph 103).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Vemury’s teaching with Cornick modified’s teaching in order to enable an efficient wireless method to track a traveler’s movement within an airport facility.
In regards to claim 2, Cornick modified teaches the monitoring a person by aggregating identifications of the traveler from their non-biometric or biometric features with the digital imprint of the traveler to form an overall ID, in that the information of the biometric travel document is also entered in the feature space by the input device (Paragraphs 7, 10).
In regards to claim 3, Cornick modified teaches the monitoring of a person which specific transceivers at checkpoints for particular types of devices record the data characteristics of the devices carried by the traveler, specific sensors for biometric or non-biometric features record the biometric or non-biometric features of the traveler, and/or the input device records the biometric travel document and/or a flight ticket (Paragraphs 58, 97).
In regards to claim 4, Cornick modified via Kerning teaches monitoring a person wherein the transceiver(s) are arranged at different locations within  the facility or the building close to one of the predetermined areas and record at least parts of the digital imprint of the traveler, signal those parts to 
In regards to claim 5, Cornick modified via Kerning teaches an initialization of the feature space with the biometric data and non-biometric data of the traveler takes place in a monitored environment (Paragraphs 185, 190)
In regards to claim 6, Cornick modified teaches preprocessing of data of the traveler being carried out in order to segment and prepare them for further analysis and in order to evaluate the individual features of the feature space by calculating the quality of the individual features (Paragraphs 7, 12, 14).
In regards to claim 7, Cornick modified teaches after aggregation of the evaluations and calculation of an overall quality of the individual features, a signal is given to a monitoring authority in relation to the individual traveler in order to initiate other actions (Paragraph 103).
In regards to claim 8, Cornick teaches a system for monitoring a person who is moving through a facility or a building and carries with him a biometric travel document and also various electronic devices (Paragraph 58, 88).  Furthermore, the electronic computing device maybe a mobile telephone or a computing device (Paragraphs 34, 58).  Cornick further teaches an input device for inputting information of the biometric document and forwarding the information for further processing (Paragraph 59), furthermore, access barrier to predetermined areas of the facility or building in order to release or block those predetermined areas of the traveler in dependence on check of the traveler (Paragraph 48, 119).  Furthermore, Cornick teaches transceivers for detecting the electronic device(s) carried by the traveler and at least partially wirelessly analyzing them in order to acquire from the devices characteristics which are characteristics of the particular traveler to a specific degree whilst in the building, and an electronically operated database which in addition to the information of the biometric travel document the device characteristics are entered by the transceivers as a digital imprint of the traveler (Paragraph 95 Fig 6).  Cornick fails to explicitly teach the digital imprint of the traveler which identifies the traveler with a specific probability given by a weighted sum of the individual entries of the feature space.
Kerning on the other hand teaches a system wherein, a facility may have the option of adding some or all or of its access control doors to be controlled by the Multi-Factor Access Control module electronic device, which may communicate via Wi-Fi or Cellular data networks through a back-end gateway to the access control system. The secure doors would be locked at all times, with the access control readers disabled so that they cannot read any user access cards/badges. When a user needs to enter through a locked door, he/she will be perform a series of steps. The user, who may be provided access to the application by being assigned a user I.D. and a password, may select that door (e.g., the "Security 1" door) on their mobile device from a list of available doors in the vicinity, which can be auto-populated in the screen based on the user's location. After selecting the door to be unlocked and entered, after which the user may toggle the "Activate Reader" button displayed therein. After toggling the "Activate Reader" button, one or more required authentication methods may be presented to the user, but is not limited to, use of a Fingerprint Scan, use of an Iris Scan, and/or entry of the appropriate Pin Number. The user will be appropriately instructed to slide his/her finger across the scanner portion of the screen for the Fingerprint scanner, and/or to place the phone in front of his/her eye to complete an Iris scan, and/or to enter his/her Pin number into the displayed keypad. Additionally, the app may use its GPS sensor and the unique signature from the software and hardware components of the device, (i.e., the MAC Address for a hardware signature or digital certificate for software signature), to confirm that the particular user's mobile device is located within a threshold distance away from the card reader of the door for which entry is requested. After confirming the user's identity and authorization to pass through the requested door, the system may send a command, to the access control system (ACS) to enable the door's card reader. The mobile device may now appear, and may provide the user the option to immediate deactivate the reader. The user will have a pre-set amount of time, which is configurable (e.g., 5 second, 10 seconds, etc.), within which to swipe his/her card through the access control reader, for the particular door to gain access. Whether or not the user successfully swipes his/her card to unlock the door, the reader will automatically return back to its disabled state after the programmed time has elapsed. If the user did not have his/her card ready and was not timely in swiping it, the process can be repeated to again activate the reader. In the case where access is required by multiple users, the process may have to be performed by each user prior to swiping their cards at the reader. A timer may record the elapsed time for which the door remains open, and a sensor may detect whether or not more than one person actually enters through the open door.  tracking via GPS & Wi-Fi, of both people and assets. Phones or mobile devices emit signals while looking for GPS or for Wi-Fi connection, even if not connecting to specific Wi-Fi. The drone can identify the particular individual by the specific signal given off by their phone, and may track them by tracking the signal. Once a suspect, asset, or other person of interest has been identified and they run into a crowd, a building, a tunnel, tree cover, etc., where it may be difficult to track them visually, the drone can still track and identify that person by the signal given off by their mobile device. (Paragraphs 193, 195).  Kerning goes on to teach the scanning of the user device at different locations within a venue and compare the scanned data (tracking the weighted sum of individual entries of the feature venue space of after each scanning the user device) of feature space when with previously scanned data in order to accurately track the probability of the movement and location of the user via their device/smartphone (Paragraphs 197, 203); hence, one may take the  weighted sum of the individual entries of the feature space and then the process the electronic devices carried by the traveler are newly detected by the transceivers/scanners to compare the newly recorded data with the previous entries in the feature space and if the newly recorded data have a better probability  with which the traveler is to be identified to replace the corresponding previous data in the feature space by the new recorded data.
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Kerning’s teaching with Cornick’s teaching in order to enable the wireless access and tracking of individual(s) movement through different venues such as an airport accordingly. 
Furthermore, Cornick modified fails to teach the comparison of newly recorded data recorded in the database with the previous entries in the feature space and, if the newly recorded data have a better probability with which the traveler is to be identified, to replace the corresponding previous data in the feature space by the newly recorded data.  Vemury on the other hand teaches a digital identifier associated with a user’s travel documents and biometric identity through an electronics device’s unique identifier (Paragraph 60).  As the user navigates through an airport area with several security checkpoints or gateways, the user’s device/smartphone may be scanned for it unique identifier to which several information regards the user’s identity and travel documents may be retrieved and compared against previously stored data associated with user within remote database (Paragraph 103).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Vemury’s teaching with Cornick modified’s teaching in order to enable an efficient wireless method to track a traveler’s movement within an airport facility.
In regards to claim 9, Cornick modified teaches the monitoring a person by aggregating identifications of the traveler from their non-biometric or biometric features with the digital imprint of the traveler to form an overall ID, in that the information of the biometric travel document is also entered in the feature space by the input device (Paragraphs 7, 10).
In regards to claim 10, Cornick modified via Kerning teaches monitoring a person wherein the transceiver(s) are arranged at different locations within  the facility or the building close to one of the predetermined areas and record at least parts of the digital imprint of the traveler, signal those parts to the database in order to initiate a comparison of those parts with the feature space of the traveler  in order  in dependence on result of the comparison  to effect the release or blocking of the access barriers to the predetermined area of the facility or of the building for that traveler (Claim 1).
In regards to claim 11, Cornick modified teaches after aggregation of the evaluations and calculation of an overall quality of the individual features, a signal is given to a monitoring authority in relation to the individual traveler in order to initiate other actions (Paragraph 103).

Response to Arguments
Examiner acknowledges applicants amendments and has addressed them above under new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                                                                          

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685